Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 2, drawn to a method of processing a photon wave packet comprising: applying a 0 phase shift to the photon wave packet if the photon wave packet includes one photon or a π phase shift to the photon wave packet if the photon wave packet includes two photons, and including specifics wherein the method preserves a temporal shape of the photon wave packet, classified in G06N 10/00.
II. Claim 3, drawn to a method of processing a photon wave packet comprising: applying a 0 phase shift to the photon wave packet if the photon wave packet includes one photon or a π phase shift to the photon wave packet if the photon wave packet includes two photons, and including specifics wherein coupling the photon wave packet from the optical waveguide into the first resonant mode occurs at a coupling rate greater than a full-width half- maximum of the photon wave packet, classified in G06N 10/00.
III. Claims 4 and 6, drawn to a method of processing a photon wave packet comprising: applying a 0 phase shift to the photon wave packet if the photon wave packet includes one photon or a π phase shift to the photon wave packet if the photon wave packet includes two photons, and including specifics wherein the nonlinear optical material comprises a X(2) material and nonlinearly coupling the photon wave packet from the first resonant mode to the second resonant mode comprises applying the at least one classical control field at a frequency equal to a frequency difference between , classified in G06N 10/00.
IV. Claims 5 and 7, drawn to a method of processing a photon wave packet comprising: applying a 0 phase shift to the photon wave packet if the photon wave packet includes one photon or a π phase shift to the photon wave packet if the photon wave packet includes two photons, and including specifics wherein nonlinearly coupling the photon wave packet from the first resonant mode to the second resonant mode occurs via three-wave mixing; or wherein nonlinearly coupling the photon wave packet from the first resonant mode to the second resonant mode occurs via four-wave mixing, classified in G06N 10/00.
V. Claims 8-11, drawn to a method of processing a photon wave packet comprising: applying a 0 phase shift to the photon wave packet if the photon wave packet includes one photon or a π phase shift to the photon wave packet if the photon wave packet includes two photons, and including specifics of the method of determining when/how to apply the 0 phase shift and/or π phase shift, classified in G06N 10/00.
VI. Claims 13-14, drawn to a two-photon logic gate comprising: a second optical waveguide;
a second nonlinear optical resonator evanescently coupled to the second optical waveguide and having a second coupled resonant mode coupled to the second optical waveguide and a second de-coupled resonant mode de-coupled from the second optical waveguide; and
a beam splitter, having a first output coupled to the first optical waveguide and a second output coupled to the second optical waveguide, to couple a two-photon state into the first resonator via the first optical waveguide or into the second resonator via the second optical waveguide, and including further specifics wherein the first resonator is a first ring resonator having a first diameter and the second resonator is a second ring resonator evanescently coupled to the first ring resonator and having a second diameter different than the first diameter, classified in G02F 3/024.
VII. Claims 13 and 15, drawn to a two-photon logic gate comprising: a second optical waveguide;
a second nonlinear optical resonator evanescently coupled to the second optical waveguide and having a second coupled resonant mode coupled to the second optical waveguide and a second de-coupled resonant mode de-coupled from the second optical waveguide; and
a beam splitter, having a first output coupled to the first optical waveguide and a second output coupled to the second optical waveguide, to couple a two-photon state into the first resonator via the first optical waveguide or into the second resonator via the second optical waveguide, and including further specifics wherein the first resonator is a 
VIII. Claims 16-19, drawn to a two-photon logic gate comprising: a second optical waveguide;
a second nonlinear optical resonator evanescently coupled to the second optical waveguide and having a second coupled resonant mode coupled to the second optical waveguide and a second de-coupled resonant mode de-coupled from the second optical waveguide; and
a beam splitter, having a first output coupled to the first optical waveguide and a second output coupled to the second optical waveguide, to couple a two-photon state into the first resonator via the first optical waveguide or into the second resonator via the second optical waveguide, and including further specifics wherein the first nonlinear optical resonator is configured to apply a phase shift of π to a photon wave packet with two photons., classified in G02F 3/024.
IX. Claim 20, drawn to a two-photon logic gate comprising: a second optical waveguide;
a second nonlinear optical resonator evanescently coupled to the second optical waveguide and having a second coupled resonant mode coupled to the second optical waveguide and a second de-coupled resonant mode de-coupled from the second optical waveguide; and
a beam splitter, having a first output coupled to the first optical waveguide and a second output coupled to the second optical waveguide, to couple a two-photon state 
X. Claims 21-22, drawn to a two-photon logic gate comprising: a second optical waveguide;
a second nonlinear optical resonator evanescently coupled to the second optical waveguide and having a second coupled resonant mode coupled to the second optical waveguide and a second de-coupled resonant mode de-coupled from the second optical waveguide; and
a beam splitter, having a first output coupled to the first optical waveguide and a second output coupled to the second optical waveguide, to couple a two-photon state into the first resonator via the first optical waveguide or into the second resonator via the second optical waveguide, and including further specifics of a quantum information processor, classified in G02F 3/024.
The inventions are independent or distinct, each from the other because:
Inventions I-V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j), drawn to related but distinct as claimed can have a materially different claimed design as shown by the different limitations set forth in the claims of each group above and not requiring the features of each of the other groups. Furthermore, the inventions as claimed do not overlap in scope (i.e. are mutually exclusive), and there is nothing of record to show them to be obvious variants.
The above groups have a materially different design and do not overlap in scope since each group has been shown above, by the specific limitations listed in each of the groups above, to be distinct and mutually exclusive. All of the groups additionally appear to have utility, and stand alone as claimed as there is nothing of record to show them to be obvious variants. 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.”
Inventions VI-X are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j), drawn to related but distinct inventions. In the instant case, the inventions as claimed can have a materially different claimed design as shown by the different limitations set forth in the claims of each group above and not requiring the features of each of the other groups. Furthermore, the 
The above groups have a materially different design and do not overlap in scope since each group has been shown above, by the specific limitations listed in each of the groups above, to be distinct and mutually exclusive. All of the groups additionally appear to have utility, and stand alone as claimed as there is nothing of record to show them to be obvious variants. 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.”
Inventions I-V and VI-X are related as process and apparatus for its practice.the process as claimed can be practiced by another and materially different apparatus, such as an apparatus which doesn’t require a second optical waveguide with second non-linear optical resonator, and a beam splitter; or the apparatus as claimed can be used to practice another and materially different process, such as a process wherein there is no step of applying a 0 phase shift to the photon wave packet if the photon wave packet includes one photon or a π phase shift to the photon wave packet if the photon wave packet includes two photons.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim 1 links inventions I-V, and claim 12 links inventions VI-X.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1 or 12.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Additionally, if election is made to Group III applicant must additionally elect one of the following patentably distinct species:
Species IIIA: Claim 4 wherein the nonlinear optical material comprises a X(2) material and nonlinearly coupling the photon wave packet from the first resonant mode to the second resonant mode comprises applying the at least one 
Species IIIB: Claim 6 wherein the nonlinear optical material comprises a X(3) material, the at least one classical control field comprises a first optical control field at a first frequency and a second optical control field at a second frequency, nonlinearly coupling the photon wave packet from the first resonant mode to the second resonant mode comprises coupling the first optical control field and the second optical control field into the optical resonator, and a frequency difference between the first frequency and the second frequency equals a frequency difference between the first resonance frequency and the second resonance frequency.
The species are independent or distinct because of the functionally different configurations and modes of operation set forth in the claims of the species set forth above. In addition, these species are not obvious variants of each other based on the current record.
Additionally, if election is made to Group IV applicant must additionally elect one of the following patentably distinct species:
Species IVA: Claim 5 wherein nonlinearly coupling the photon wave packet from the first resonant mode to the second resonant mode occurs via three-wave mixing; 
Species IVB: Claim 7 wherein nonlinearly coupling the photon wave packet from the first resonant mode to the second resonant mode occurs via four-wave mixing.

Additionally, if election is made to Group V applicant must additionally elect one of the following patentably distinct species:
Species VA: Claim 8 wherein applying the 0 phase shift to the photon wave packet if the photon wave packet includes one photon or the π phase shift to the photon wave packet if the photon wave packet includes two photons comprises generating a second harmonic of the photon wave packet in the second resonant mode; 
Species VB: Claim 9 wherein applying the 0 phase shift to the photon wave packet if the photon wave packet includes one photon or the π phase shift to the photon wave packet if the photon wave packet includes two photons occurs via self-phase-modulation of the photon wave packet in the second resonant mode;
Species VC: Claim 10 wherein applying the 0 phase shift to the photon wave packet if the photon wave packet includes one photon or the π phase shift to the photon wave packet if the photon wave packet includes two photons comprises: nonlinearly coupling the photon wave packet from the second resonant mode to a third resonant mode of the optical resonator that is resonant with a two-level emitter; and absorbing and emitting the photon wave packet by the two-level emitter;
Species VD: Claim 11 wherein applying the 0 phase shift to the photon wave packet if the photon wave packet includes one photon or the π phase shift to the photon wave packet if the photon wave packet includes two photons comprises: nonlinearly coupling the photon wave packet from the second resonant mode to a third resonant mode of the optical resonator in response to a control field; and nonlinearly coupling the photon wave packet from the third resonant mode to a fourth resonant mode via second-harmonic generation.
The species are independent or distinct because of the functionally different configurations and modes of operation set forth in the claims of the species set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since applicants generally want the restriction in writing.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/11/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872